Citation Nr: 0212165	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a service-connected laceration scar on the 
right middle finger.

2.  Entitlement to a compensable initial rating for a 
service-connected scar on the left thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and C.S.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 through 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of decisions rendered at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  By a rating action in March 1995, the RO denied 
entitlement to service connection for PTSD.  It also granted 
service connection for scars of the right middle finger and 
left thumb and assigned a noncompensable disability rating.  

In October 1997, the Board confirmed the denial of the claim 
for service connection for PTSD, and remanded the claim for 
compensable ratings for the scars on the left thumb and right 
middle finger.  The development requested in the remand has 
since been completed.  In a decision of May 2002, the RO 
increased the initial rating for the laceration scar of the 
right third finger to 10 percent disabling.  That issue is 
still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in such 
cases to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
claims for higher ratings are now ready for appellate review.

The appeal for higher evaluations arises from the initial 
rating decision which established service connection for the 
disabilities and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issues have been characterized accordingly.  

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate the 
claims.

2.  The laceration scar of the right middle finger has not 
resulted in more than moderate incomplete paralysis of the 
musculocutaneous nerves of the affected finger.

3.  The scar of the left thumb does not limit motion of the 
thumb to the degree that it is comparable to unfavorable 
ankylosis, nor is the scar painful and tender on objective 
examination or poorly nourished with repeated ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for a laceration scar of the right middle finger 
are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.118, 4.124a, Diagnostic Codes 7805, 
8517 (2001).

2.  The criteria for a compensable rating for residuals of a 
laceration scar of the left thumb are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5224, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter: Duty to Assist

The veteran contends that the ratings for the service-
connected scars on his right middle finger and left thumb do 
not adequately reflect the level of impairment caused by 
those disorders.  In particular, he states that his right 
middle finger disability involves more than just the scar.  
He maintains that it is the underlying nerve damage which 
causes his greatest problems such as a weakened grip.  He 
also reports increased pain, especially with weather changes.  
As a result, he contends that he has difficulty with such 
simple things as household chores or writing his name.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for higher 
ratings for his scars.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications provided the 
veteran an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the severity of his disabilities.  The 
Board notes that the veteran's representative has requested 
another examination, preferably by a neurologist.  The Board 
finds, however, that the most recent examination report 
contains all information necessary to evaluate the claims.  
Although the most recent examination was performed in 1998, 
there is no indication that the disorders have increased in 
severity since that time.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Percentage evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the diagnostic codes.  The 
assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Although located in different anatomical areas and the result 
of different injuries in service (May 1963 and February 
1965), the residuals of the lacerations on the veteran's 
right middle finger and left thumb were initially rated 
together under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under that code, scars are rated on the basis of limitation 
of motion of the affected body part.  There is, however, no 
diagnostic code specifically for limitation of motion of 
individual fingers.  Therefore, limitation of motion of the 
left thumb and right middle finger will be rated by analogy 
to ankylosis. 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5224, 5226.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating may be granted for a superficial scar that is poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  Under 
Diagnostic Code 5224, a 10 percent rating is warranted if 
there is favorable ankylosis of the thumb.  A 20 percent 
rating is warranted if there is unfavorable ankylosis.  Under 
38 C.F.R. § 4.31, however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.

With respect to rating any functional impairment shown to be 
attributable to the neurological impairment associated with 
the scars, the Board notes that under 38 C.F.R. § 4.124a, 
Diagnostic Code 8517, a noncompensable rating is warranted 
for mild incomplete paralysis of a musculocutaneous nerve.  A 
10 percent rating is warranted if there is moderate 
incomplete paralysis of the nerve.  A 20 percent rating is 
warranted if there is severe incomplete paralysis of the 
nerve.  

Previously, 38 C.F.R. § 4.48 (1997) provided that as to the 
residuals of wounds not chiefly characterized by amputation, 
ankylosis, or limitation of motion, the most obvious feature 
of the disability and the starting point for physical 
examination is the superficial scar.  An accurate and full 
description of the scar must be furnished by the medical 
examiner, so that the disability from it may be intelligently 
visualized and evaluated.  Its location, length, width and 
depth will be described; whether it is painful, inflamed, 
keloid; adherent or nonadherent; whether it involves or 
distorts neighboring orifices; whether it is exerting 
traction or limiting normal motion of the parts involved; 
whether there is ankylosis of contiguous joints; whether 
there is bone or muscle loss, or muscle hernia, and, if so, 
to what extent and how productive of interference with normal 
functions; whether there is associated lesion of a peripheral 
nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  At 62 FR 30237, June 3, 
1997, § 4.48 was removed, effective July 3, 1997.  

Under certain circumstances, assigning a separate rating for 
a scar would not result in pyramiding.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran was entitled 
to combine his 10 percent disability rating for disfigurement 
with an additional 10 percent rating for tender and painful 
scars and a third 10 percent for facial muscle injury 
interfering with mastication where the symptomatology of the 
three problems were distinct and separate.  As applied to the 
present case, the Board must determine whether the veteran 
qualifies for one rating based on limitation of function such 
as limitation of motion, and another separate rating based on 
the scar having pain and tenderness or being poorly nourished 
with repeated ulceration.  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that it is not enough for an examiner to state a range 
of motion.  Rather, 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional loss 
due to pain, and pain on use; specifically limitation of 
motion due to pain on use including during flare-ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity. 38 C.F.R. § 4.10.

III.  Factual Background

The Board has considered the full history of the veteran's 
service-connected residuals of lacerations of the thumb and 
middle finger.  The veteran's service medical records show 
that in May 1963 the veteran sustained a laceration of the 
left thumb.  There was no artery or nerve involvement.  It 
was noted that he had cut it on a piece of metal.  The wound 
was cleaned, sutured, and he was placed in a splint.  He was 
returned to duty.  Records dated later in May 1963 show that 
the dressings were changed and the wound was cleansed.  On 
May 23, 1963, the sutures were removed.  

A service medical record dated in February 1965 shows that 
the veteran sustained a lacerated right middle finger while 
using metal shears.  There was laceration and excoriation of 
the right middle finger over the proximal digital crease.  
Sensation was intact.  There was no tendon involvement.  
Motion was intact.  The bleeding was venous.  The wound was 
cleansed, scrubbed, irrigated, and sutured.  He was placed on 
light duty for three days.  

In December 1994, the veteran filed a claim for disability 
compensation, stating that he had problems with his hands 
where his left thumb, right thumb and right middle finger had 
been cut off and then put back on his hands.  As noted above, 
the RO subsequently granted service connection for laceration 
scars of the left thumb and right middle finger.  

The evidence includes the veteran's post service treatment 
records; however, they do not contain any significant 
information regarding the severity of his service connected 
laceration scars.  A vocational evaluation report dated in 
February 1990 from the Colorado State Hospital shows that the 
veteran gave a history of being in a truck accident which 
resulted in his left arm being severed at the shoulder, and 
several of his right fingers being severed, all of which were 
reattached; however, there is no mention of his service-
connected lacerations.  

During the VA examination in January 1995, the veteran 
reported dropping things approximately once a month due to a 
weaker grip.  There was a 3 centimeter (cm) stellate scar on 
the middle phalanx of the right middle finger.  There was 
also a 5 cm scar on the distal phalanx, palmar aspect of the 
left thumb.  The veteran demonstrated a full range of motion 
of the fingers and could make a fist with the fingertips 
approaching the transverse palm crease normally.

The veteran testified in support of his claims during a 
hearing held at the RO in March 1997.  He recounted the 
occurrence of the injuries to his thumb and middle finger 
during service.  He said that since then he had problems 
holding on to things.  He reported that the problems were 
getting worse.  He said that he could not hold a pen or a 
pencil when it was acting up.  He also reported that he had 
pain in his fingers that went up his arm to his shoulder.  He 
said that he had problems doing things such as cleaning his 
apartment.  He attributed the problems primarily to his right 
hand, and stated that his left hand was good.  The veteran 
has submitted lay statements from relatives and acquaintances 
which are to the effect that he frequently drops things due 
to his service-connected scars of the thumb and finger.    

The veteran was afforded another examination by the VA in 
October 1998.  The report shows that the examiner reviewed 
the claims file and the Board remand.  He noted that the 
veteran had a history of injuring his left thumb when he was 
cut by a piece of sheet metal in the early 1960's and 
sustained a vulvar laceration that he believed affected the 
skin only and not the joint, tendon, or nerve.  This was 
treated with irrigation and closure of the laceration.  The 
veteran said that overall his thumb did quite well.  He only 
noticed some minor aching when it was cold.  He had full use 
of the thumb.  He had no limitation in its use or its motion, 
and he denied any significant pain, weakness, loss of 
function with his left thumb.  He denied any numbness, 
tingling, or any other symptoms referable to the thumb.  He 
only had some dull aching when the weather changed.  

Regarding the right third finger, the examiner noted that the 
veteran had a history of hurting it on a machine press in 
1965 and he said that the finger was nearly amputated at the 
PIP level.  The veteran believed that he underwent prolonged 
surgery including reparation of the bone, blood vessels, 
tendons, and nerves.  He was treated in a splint for a 
prolonged period, and then went to therapy.  His main 
complaint regarding the third finger was that he had activity 
related pain, weakness in grip, loss of range of motion of 
the finger, and weakness in the hand and pain radiating up 
the wrist and into the elbow region.  He had increased pain 
with use and flare-ups of pain when he had to use the hand.  
He described easy fatigability in the hand and reported that 
he dropped things regularly when he had to hold them for 
prolonged periods, including silverware when he was eating.  
He reported some weakened movement.

On examination of the left thumb, there was a well healed 
lower laceration.  There was no loss of motion at the MP 
joint or the PIP joint of the thumb in all planes.  Motion 
was full for both active and passive.  There was no 
tenderness, swelling, or deformity.  There was no loss of 
flexion, of extension, or of strength of the thumb.  There 
was no easy fatigability, or pain noted.  Neurovascular 
examination of the digit was normal.

Examination of the right third fingers showed a flex posture 
at the PIP joint.  Active and passive extension lacked 20 
degrees of extension at the PIP joint.  Active and passive 
flexion was to only 90 degrees at the PIP joint.  DIP motion 
was full both actively and passively.  MP motion was full 
with flexion to 80 to 85 degrees and extension to 0 degrees.  
No instability was noted.  There was increased pain with 
resisted flexion and extension of the PIP joint.  There was 
no fatigability noted, but increased pain with use and the 
fingers moved in a somewhat uncoordinated fashion.  The 
alignment was grossly normal.  Neurovascular status was 
normal with normal sensation to light touch and excellent 
profusion throughout.  

The diagnoses were (1) old laceration left thumb, healed with 
no clinical sequelae and no disability; and (2) status post 
avulsion type injury to the right third finger primarily at 
the PIP level with restricted motion and pain as noted above.  

The examiner further commented that regarding the veteran's 
right third finger, he would assign an additional 20 degree 
range of motion loss to the digit for "DeLuca" issues such 
as incoordination, easy fatigability, and flare-ups.  He 
further stated that it was his opinion that pain could 
significantly limit the veteran's functional ability of the 
right middle finger, particularly when used repetitively, but 
not the left thumb.  Regarding the effects of the veteran's 
disability on his ordinary activity, the examiner did not 
think that he had any left thumb disability whatsoever.  His 
right third finger disability would affect him in fine motor 
tasks involving the hand, and he would be moderately affected 
in repetitive motion type tasks of the hand.  

An associated scars examination worksheet shows that the scar 
on the left thumb did not result in disfigurement.  It was 
two centimeters long.  The color was normal.  There was no 
ulceration, depression, or elevation.  The texture was 
smooth.  There was no attachment and no tenderness.  The scar 
on the right middle finger was not disfiguring.  It was four 
centimeters long.  The color was normal.  There was no 
ulceration, depression, or elevation.  The texture was 
smooth.  There was no tenderness.  


IV.  Analysis

A.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent For A Service-Connected Laceration Scar On The 
Right Middle Finger.

After considering the foregoing evidence, the Board finds no 
basis for assigning a higher rating.  The current 10 percent 
disability rating was assigned by the RO on the basis that 
the impairment was comparable to ankylosis of the finger.  
There is no evidence that the scar tissue is poorly nourished 
with repeated ulceration so as to warrant a separate 
compensable rating under Diagnostic Code 7803.  Furthermore, 
the scarring has not been shown to be tender and painful on 
objective demonstration so as to warrant a separate 
compensable rating under Diagnostic Code 7804.

Finally, there is no objective evidence that the veteran's 
service-connected scar interferes with the functions of his 
body so as to warrant a higher rating under Diagnostic Code 
7805 and Diagnostic Code 8517.  The VA examination reports 
reflect that the service-connected scar does not currently 
cause significant neurological impairment.  On the October 
1998 examination, neurovascular status was normal with normal 
sensation to light touch and excellent profusion throughout.  
Thus, the scar of the right middle finger has not resulted in 
more than moderate incomplete paralysis of the 
musculocutaneous nerves of the affected fingers.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for scar of the 
right middle finger are not met.  The evidence does not raise 
a question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change 
in the level of disability.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  His actual medical treatment records 
show that he is disabled by nonservice-connected injuries 
rather than by his service-connected scars.  There is no 
evidence that the disorder has required hospitalization.  In 
the absence of such factors, further consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Entitlement to a compensable initial rating for a
 service-connected scar on the left thumb.

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected residuals of a laceration of the left 
thumb.  The Board notes that there is no evidence that the 
scar is inflamed, keloid, or adherent.  It does not exert 
traction or limit normal motion of the parts involved.  There 
is no ankylosis of contiguous joints, no bone or muscle loss, 
and no muscle hernia.  The Board further finds that the 
evidence shows that the residuals of a laceration of the left 
thumb do not limit motion of the thumb to the degree that it 
is comparable to unfavorable ankylosis, nor is the scar 
painful and tender on objective examination or poorly 
nourished with repeated ulceration.  Such findings are not 
reflected in any of the medical evidence.  The VA examination 
report of October 1998 specifically noted that the scar was 
not productive of any disability.  The veteran himself 
reported during his hearing that the condition of the left 
hand was good.  The Board recognizes that weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
However, a little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40.  Such findings 
are not demonstrated in this case.  Accordingly, the Board 
concludes that the criteria for a compensable initial 
disability rating for residuals of a laceration of the left 
thumb are not met.  The evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3, but does not find the evidence 
is of such approximate balance as to warrant its application.  
Therefore, for the reasons enunciated above, the Board finds 
that the preponderance of the evidence is against the claim 
for a increased rating for the residuals of a laceration 
scar.


ORDER

1.  An initial disability rating higher than 10 percent for a 
service-connected laceration scar on the right middle finger 
is denied.

2.  A compensable initial rating for a service-connected scar 
on the left thumb.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

